DETAILED ACTION
Claims 25-63 are pending.  Claims 25, 26, 28, 30, 40, 41, and 53 have been amended.  Claims 25-63 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 25-63 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include Breining1, Ding2, Lessard3, .

Breining teaches a source external to a database and a relational schema (Paragraph 42).

Ding teaches a materialized view that becomes stale because of affected rows are not counted in the materialized view.

Lessard teaches inserting a row into an external table (Paragraph [0163]).  Lessard further teaches a corresponding external row will be automatically inserted and virtualized into the external table (Paragraph [0167]).

One of ordinary skill in the art would not find it obvious to combine the prior art of record in such a way that it would disclose the following limitation:
“in response to the notification indicating the modification to the external table, generating a new micro-partition different from the first micro-partition, the new micro-partition including the inserted at least one row of new data and the first portion of data from the external table, the new micro-partition comprising immutable one or more new contiguous units of storage;”

The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                                                                                                                                                                                         

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
    

    
        1 Breining et al., Patent Application Publication No. 2003/0212664
        2 Ding et al., Patent Application Publication No. 2014/0280028
        3 Lessard, Patent Application Publication No. 2004/0139141